Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	Claims 1, 2, 4-9 are currently pending in this application.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EMURA (2007/0265122).

Regarding Claim 1, EMURA teaches A method for forming a bicycle front sprocket assembly, said method comprising: receiving an outer assembly (20) comprised of a first material; and forming a composite center (30) about an inner portion of said outer assembly (20), said composite center being comprised of a second material, said composite center (30) being disposed at least partially within said outer assembly (20), and said composite center being irremovably coupled with said outer assembly without using an external fastening device.
EMURA teaches further comprising: receiving said outer assembly having a plurality of tabs (23)(28) on an inner perimeter thereof; and forming said composite center (30) about said plurality of tabs (23)(28), said composite center (30) being irremovably coupled with two or more of said plurality of tabs (23)(28) on the inner perimeter of said outer assembly (20), forming said composite center with varying topography along a radial direction of said composite center, wherein said regions of varying thickness differ in thickness along rotational angles of said composite center, said regions of varying thickness formed to increase lateral stiffness of said bicycle front sprocket assembly (Figs. 2, 3). The figures show that the composite center doesn’t have material in the region around opening 26, thus there are varying thicknesses along rotational angles of said composite center.


Regarding Claim 2, EMURA teaches wherein said outer assembly is aluminum [0021] and said composite center is carbon fiber [0007].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EMURA (2007/0265122) in view of SUGINO (4,453,924).

Regarding Claim 4, EMURA does not teach further comprising: injection molding said second material to form the composite center about the inner portion of the outer assembly.
SUGINO teaches further comprising: injection molding said second material to form the composite center about the inner portion of the outer assembly (Col. 3 lines 44-56).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in EMURA so the composite center is made by injection molding as in SUGINO as a matter of design choice to efficiently and reliably form the composite center to the outer ring.


Regarding Claim 7, EMURA does not teach further comprising: receiving a crank drive ring; orienting said crank drive ring within a perimeter of said outer assembly such that said crank drive ring is disposed about an approximate center of said outer assembly; and forming the composite center about the inner portion of said outer assembly and an outer portion of said crank drive ring, said composite center being disposed at least partially about an external perimeter of said crank drive ring, and said composite center being irremovably coupled with said crank drive ring without using an external fastening device.
SUGINO teaches further comprising: receiving a crank drive ring (11); orienting said crank drive ring within a perimeter of said outer assembly (8)(6) such that said crank drive ring (11) is disposed about an approximate center of said outer assembly (1); and forming the composite center (5) about the inner portion of said outer assembly (8)(6) and an outer portion of said crank drive ring (11), said composite center (5) being disposed at least partially about an external perimeter of said crank drive ring (11), and said composite center (5) being irremovably coupled with said crank drive ring (11) without using an external fastening device.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in EMURA so it has the mounting system in SUGINO as a matter of design choice to create a durable and lightweight bicycle drive assembly.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EMURA (2007/0265122) in view of DODMAN (2010/0236356).

Regarding Claim 5, EMURA teaches further comprising: molding said second material to forming the composite center about the inner portion of the outer assembly.
EMURA does not teach compression molding.
DODMAN teaches compression molding [0014].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in EMURA so it is compression molded as in DODMAN as a matter of design choice to cost effectively form a part.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EMURA (2007/0265122) in view of OHKI (2015/0152231).


Regarding Claim 6, EMURA teaches further comprising: assembling said second material to form the composite center about the inner portion of the outer assembly [0035].
EMURA does not teach mechanically assembling.
	OHKI teaches mechanically assembling [0087]-[0090].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in EMURA so it is mechanically assembled as in DODMAN as a matter of design choice to improve handleability and in-plane isotropy of the sprocket material.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EMURA (2007/0265122) in view of SUGINO (4,453,924) and further in view of VALLE (2004/0070166).

Regarding Claim 8, EMURA does not teach wherein said crank drive ring is aluminum.
VALLE teaches wherein said crank drive ring is aluminum [0030].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the crank ring material in EMURA to have the material in VALLE to create a durable and lightweight drive ring.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EMURA (2007/0265122) in view of SUGINO (4,453,924) and further in view of PREIS (2005/0009656).

Regarding Claim 9, EMURA does not teach wherein said crank drive ring is ceramic.
PREIS teaches wherein said crank drive ring is ceramic [0026].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the crank ring material in EMURA to have the material in PREIS to create a durable drive ring.



The prior art made of record in attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.


Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that the added limitations to Claim 1 are not taught by EMURA (Remarks pg. 7 para. 12).  Figs. 2 and 3 show varying topography along a radial direction of said composite center, wherein said regions of varying thickness differ in thickness along rotational angles of said composite center, said regions of varying thickness formed to increase lateral stiffness of said bicycle front sprocket assembly of the composite portion (30) in the form of steps, inclines and level surface portions which would increase the stiffness of the sprocket by adding bracing to the sprocket in the axial direction and how the composite center doesn’t have material in the region around opening 26.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654

/HENRY Y LIU/Primary Examiner, Art Unit 3654